UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended:September 30, 2007 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-13754 MAXUS REALTY TRUST, INC. (Exact name of small business issuer as specified in its charter) Missouri 43-1339136 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 104 Armour, North Kansas City, Missouri 64116 (Address of principal executive offices) (816) 303-4500 (Issuer's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x State the number of shares outstanding of the Trust’s sole class of common equity, $1.00 par value common stock, as of September 30, 2007: 1,408,160. Transitional Small Business Disclosure Format (check one):Yes ¨No x - 1 - INDEX Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 10 ITEM 3. CONTROLS AND PROCEDURES 18 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES 21 EXHIBIT INDEX 22 - 2 - PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MAXUS REALTY TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 Assets (Unaudited) Investment property: Land $ 3,101,000 2,403,000 Buildings and improvements 59,713,000 44,663,000 Personal property 4,612,000 3,525,000 67,426,000 50,591,000 Less accumulated depreciation (9,588,000 ) (7,491,000 ) Total investment property, net 57,838,000 43,100,000 Cash 6,688,000 8,470,000 Escrows and reserves 1,514,000 1,261,000 Accounts receivable 49,000 119,000 Prepaid expenses and other assets 403,000 281,000 Intangible assets, net 249,000 346,000 Deferred expenses, less accumulated amortization 712,000 529,000 Assets of discontinued operations 132,000 128,000 Total assets $ 67,585,000 54,234,000 Liabilities and Shareholders’ Equity Liabilities: Mortgage notes payable $ 54,663,000 39,132,000 Accounts payable, prepaid rent and accrued expenses 1,104,000 1,190,000 Real estate taxes payable 733,000 265,000 Refundable tenant deposits 299,000 244,000 Other accrued liabilities 46,000 46,000 Liabilities of discontinued operations 205,000 204,000 Total liabilities 57,050,000 41,081,000 Minority interest 651,000 702,000 Shareholders’ equity: Preferred Stock, $0.01 par value; Authorized 5,000,000 shares, no shares issued and outstanding Common stock, $1 par value; Authorized 5,000,000 shares, issued and outstanding 1,408,000 and 1,401,000 shares in 2007 and 2006, respectively 1,408,000 1,401,000 Additional paid-in capital 19,212,000 19,130,000 Distributions in excess of accumulated earnings (10,736,000 ) (8,080,000 ) Total shareholders’ equity 9,884,000 12,451,000 $ 67,585,000 54,234,000 See accompanying notes to unaudited condensed consolidated financial statements. - 3 - MAXUS REALTY TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, Income 2007 2006 2007 2006 Revenues: Rental $ 2,531,000 1,748,000 7,532,000 5,317,000 Other 355,000 249,000 1,041,000 663,000 Total revenues 2,886,000 1,997,000 8,573,000 5,980,000 Expenses: Depreciation and amortization 787,000 460,000 2,394,000 1,526,000 Repairs and maintenance 384,000 244,000 962,000 727,000 Turn costs and leasing 185,000 125,000 478,000 333,000 Utilities 278,000 139,000 805,000 400,000 Real estate taxes 206,000 146,000 650,000 424,000 Insurance 116,000 83,000 356,000 236,000 Related party management fee 122,000 93,000 387,000 289,000 Other operating expenses 429,000 385,000 1,142,000 916,000 General and administrative 305,000 156,000 515,000 336,000 Total operating expenses 2,812,000 1,831,000 7,689,000 5,187,000 Operating income 74,000 166,000 884,000 793,000 Interest income (56,000 ) (183,000 ) (162,000 ) (480,000 ) Interest expense 879,000 780,000 2,507,000 1,939,000 Gain on debt extinguishment (219,000 ) (219,000 ) Loss before minority interest and discontinued operations (749,000 ) (212,000 ) (1,461,000 ) (447,000 ) Less minority interest in continuing operations 24,000 7,000 47,000 15,000 Loss from continuing operations (725,000 ) (205,000 ) (1,414,000 ) (432,000 ) Income (loss)from discontinued operations before minority interest (16,000 ) 1,219,000 (84,000 ) 1,395,000 Less minority interest in discontinued operations (40,000 ) 3,000 (46,000 ) Income (loss) from discontinued operations (16,000 ) 1,179,000 (81,000 ) 1,349,000 Net income (loss) $ (741,000 ) 974,000 (1,495,000 ) 917,000 Per share data (basic and diluted): Loss from continuing operations $ (.51 ) (0.15 ) (1.04 ) (0.31 ) Income (loss) from discontinued operations (.01 ) 0.84 (.05 ) .96 Net income (loss) per share $ (.52 ) 0.69 (1.09 ) 0.65 Distributions: Paid year-to-date: Taxable to Shareholders $ Return of capital $ .20 .80 Distributions paid in current year .20 .80 Weighted average shares outstanding, basic and diluted 1,406,000 1,401,000 1,406,000 1,401,000 See accompanying notes to unaudited condensed consolidated financial statements. - 4 - MAXUS REALTY TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended Sept. 30, Sept. 30, Cash flows from operating activities: 2007 2006 Net income (loss) $ (1,495,000 ) 917,000 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Minority interest (50,000 ) 31,000 Depreciation and amortization 2,394,000 1,567,000 Amortization of loan premium (64,000 ) Amortization of loan costs 72,000 128,000 Gain on debt extinguishment (219,000 ) Gain on sale of Arbor Gate (1,402,000 ) Changes in accounts affecting operations: Accounts receivable 70,000 (53,000 ) Prepaid expenses and other assets (123,000 ) (136,000 ) Escrows and reserves, net 22,000 (227,000 ) Accounts payable and other liabilities 523,000 (92,000 ) Net cash provided by operating activities 1,413,000 450,000 Cash flows from investing activities: Capital expenditures (783,000 ) (705,000 ) Acquisition of Northtown Business Center (3,207,000 ) Insurance proceeds received from escrow for investment property 1,380,000 Acquisition of Highland Pointe (3,420,000 ) Net cash used in investing activities (4,203,000 ) (2,532,000 ) Cash flows from financing activities: Principal payments on mortgage notes payable (389,000 ) (12,197,000 ) Proceeds from mortgage notes 20,650,000 Cash paid in connection with refinance of investment property (45,000 ) Cash received in connection with refinance of investment property 2,530,000 Payment of loan fees (16,000 ) (228,000 ) Issuance of common stock 89,000 Distributions paid to shareholders (1,161,000 ) Net cash provided byfinancing activities 1,008,000 8,225,000 Net increase (decrease) in cash (1,782,000 ) 6,143,000 Cash, beginning of year 8,470,000 2,009,000 Cash, end of period $ 6,688,000 8,152,000 Supplemental disclosure of cash flow information - Cash paid during the nine month period for interest $ 2,532,000 1,987,000 Supplemental disclosure of non-cash investing and financing activities: Highland Pointe assets acquired $ 16,250,000 Highland Pointe mortgage notes payable and other liabilities assumed $ 12,830,000 Mortgage debt extinguished with refinancings $ 17,850,000 Mortgage note resulting from refinancing $ 21,070,000 Funds escrowed from Arbor Gate sale used to finance acquisition of Northtown $ 1,942,000 Arbor Gate renovations financed with accounts payable $ 1,302,000 Arbor Gate renovations paid from insurance escrow account $ 1,391,000 Waverly mortgage paid from insurance escrow account $ 4,187,000 See accompanying notes to unaudited condensed consolidated financial statements. - 5 - MAXUS REALTY TRUST, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (1) Organization Maxus Realty Trust, Inc. (the “Trust” or “Registrant”), is structured as what is commonly referred to as an umbrella partnership REIT, or UPREIT, structure. To effect the UPREIT restructuring, the Trust formed Maxus Operating Limited Partnership, a Delaware limited partnership (“MOLP"), to which the Trust contributed all of its assets, in exchange for a 99.999% partnership interest in MOLP and the assumption by MOLP of all of the Trust's liabilities.The Trust now conducts and intends to continue to conduct all of its activities through MOLP. MOLP is the sole member of limited liability companies that own all of the Trust’s properties. Maxus Realty GP, Inc., a Delaware corporation that is wholly owned by the Trust, is the sole general partner of MOLP and has a 0.001% interest in MOLP. As the sole general partner of MOLP, Maxus Realty GP, Inc. generally has the exclusive power under the partnership agreement to manage and conduct the business of MOLP, subject to certain limited approval and voting rights of the limited partners. Pursuant to MOLP's limited partnership agreement, MOLP may issue limited partnership operating units (and corresponding limited partnership interests) in return for cash or other property that is contributed to MOLP.Holders of MOLP limited partnership operating units may redeem the units (and corresponding limited partnership interests) in return for the issuance of the Trust's common stock or cash, at the Trust's election, after a one (1) year holding period. At September 30, 2007, the Trust owned approximately 96.75% of the limited partnership interests in MOLP and minority holders of MOLP owned 47,339 limited partnership operating units, or approximately 3.25% of MOLP. The 47,339 limited partnership operating units were issued in connection with the acquisition of the Terrace Apartments in April 2004, and the acquisition of the Bicycle Club Apartments in July 2005. (2) Summary of Significant Accounting Policies Refer to the financial statements of the Trust for the year ended December 31, 2006, which are contained in the Trust's Annual Report on Form 10-KSB, for a description of the accounting policies, which have been continued.Also, refer to the notes to the Trust’s Annual Report for additional details of the Trust’s financial condition. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September 30, 2007 and for all periods presented have been made. The results for the nine-month period ended September 30, 2007 are not necessarily indicative of the results which may be expected for the entire year. Prior period amounts have been reclassified to conform to the current year presentation. Prior to the third quarter of 2006 the Trust had presented amortized debt issuance costs with depreciation and amortization. These debts have been reclassified and have been presented as interest expense for all periods presented. For the nine months ended September 30, 2007 and 2006 these costs were $18,000 and $46,000 respectively. (3) Segment Reporting The Trust has adopted SFAS No. 131, Disclosure About Segments of an Enterprise and Related Information, which establishes standards for the way that public business enterprises report information about operating segments in financial statements, as well as related disclosures about products and services, geographic areas, and major customers. The Trust has two reportable operating segments, apartments and a commercial building. The Trust’s management evaluates the performance of each segment based on their net operating income (NOI). NOI is defined as rental revenues less rental expenses and real estate taxes. We rely on NOI for purposes of assessing segment performance. We also believe NOI is a valuable means of comparing year-to-year operating performance. The accounting policies of the segments are the same as those of the Trust. - 6 - Following is information for each segment for the three and nine months ended September 30, 2007: Three Months Ended September 30, 2007: Net Income Net Income (Loss) Depreciation (Loss) Total Continuing Capital and Interest Discontinued Revenue Operations Expenditures Amortization Expense Operations Apartments $ 2,585,000 (576,000 ) 330,000 736,000 542,000 (16,000 ) Commercial Bldg 302,000 77,000 46,000 51,000 19,000 Parent (250,000 ) Subtotal 2,886,000 (749,000 ) 376,000 787,000 879,000 (16,000 ) Minority Interest 24,000 Total $ 2,886,000 (725,000 ) 376,000 787,000 879,000 (16,000 ) Nine Months Ended September 30, 2007: Net Income Net Income (Loss) Depreciation (Loss) Total Continuing Capital and Interest Discontinued Revenue Operations Expenditures Amortization Expense Operations Assets(1) Apartments $ 7,627,000 (1,338,000 ) 16,777,000 2,241,000 2,342,000 (84,000 ) 63,913,000 Commercial Bldg 946,000 236,000 585,000 153,000 165,000 0 3,540,000 Parent (359,000 ) 149,000 Subtotal 8,573,000 (1,461,000 ) 16,835,000 2,244,000 2,507,000 (84,000 ) 67,453,000 Minority interest 47,000 3,000 Total $ 8,573,000 (1,414,000 ) 16,835,000 2,394,000 2,507,000 (81,000 ) 67,453,000 (1)The assets do not include assets from discontinued operations. Mortgage Notes Payable The Chalet mortgage note was refinanced by NorthMarq Capital, Inc. and Freddie Mac on September 14, 2007 and is secured by a mortgage on Chalet Apartments, an assignment of rents, and a security agreement. The mortgage note has an outstanding balance of $8,070,000 at September 30, 2007 with monthly principal and interest payments of $47,299 at a fixed interest rate of 5.79%. The mortgage note matures on October 1, 2017 with an extension period of 12 months at a variable interest rate. The Trust applies SFAS No. 141, Business Combinations, for rental property acquisitions. The Trust considers the fair values of both tangible and intangible assets or liabilities when allocating the purchase price (plus any capitalized costs incurred during the acquisition). Tangible assets typically include land, land improvements, building, tenant improvements, furniture, fixtures and equipment. Intangible assets or liabilities may include values assigned to in-place leases (including the separate values of tenant relationships and any above or below market leases), and any assumed financing that is determined to be above or below market terms. The Trust usually acquires tenant leases with property acquisitions. The fair value of the tangible assets is determined by valuing the property as if it were vacant based on management’s determination of the relative fair values of the assets. Management determines the as if vacant fair value of a property using recent independent appraisals or methods similar to those used by independent appraisers. The aggregate value of intangible assets or liabilities, including in-place leases, is measured based on the difference between the stated price plus capitalized costs of the property as if vacant. The fair value of acquired in-place leases includes management’s estimate of the following amounts: (i) the value associated with avoiding the cost of originating the acquired in-place leases (i.e. the market cost to execute the leases, including leasing commissions, advertising and other related costs); (ii) the value associated with lost revenue related to tenant reimbursable operating costs estimated to be incurred during the assumed re-leasing period - 7 - (i.e. utilities); (iii) the value associated with lost rental revenue from existing leases during the assumed re-leasing period. Amounts allocated to in-place leases are amortized over the estimated remaining initial lease term of the respective leases and recorded as amortization expense. In accordance with SFAS No. 141, Business Combinations, the Trust has determined the fair value of acquired in-place leases, which consist of the following: Sept. 30, 2007 Dec. 31, 2006 In-place leases, net of accumulated amortization of $322,000 and$33,000 respectively $ 249,000 346,000 Total intangible assets, net $ 249,000 346,000 In place leases, net at September 30, 2007 relate to the Northtown Business Center, Valley Forge and Highland Pointe acquisitions and in-place leases net at December 31, 2006 relate to the Northtown Business Center and Valley Forge Apartments purchased in the fourth quarter of 2006. Amortization expense for 2007 is expected to be $313,000, of which $289,000 was recognized in the period ended September 30, 2007. (4) Related Party Transactions Maxus Properties, Inc., an affiliate of the Trust through affiliated ownership, manages the Trust’s properties. The Trust paid Maxus Properties, Inc. property management fees (including fees related to discontinued operations) of $387,000 and $289,000 for the nine months ended September 30, 2007 and 2006, respectively. Management fees are determined pursuant to management agreements that provide for fees calculated as a percentage of monthly gross receipts (as defined) from the properties’ operations and reimbursement of payroll related costs. At September 30, 2007, and 2006, $99,000 and $78,000, respectively, was payable to Maxus Properties, Inc. for accrued payroll, direct expense reimbursement and accrued management fees. Certain Maxus Properties, Inc. employees are located at the Trust’s properties and perform leasing, maintenance, office management, and other related services for these properties. The Trust recognized $1,074,600 and $534,000 of payroll costs in the nine months ended September 30, 2007 and 2006 respectively, that have been reimbursed to Maxus Properties, Inc. (5) Contingencies Legal Proceedings The Trust is a plaintiff in certain legal actions. It is our opinion, based on advice of legal counsel, that the outcome of these actions will not have a material adverse effect on our consolidated financial position or operations. Please refer to Part II, Item 1, of this report for a description of certain pending legal proceedings. (6)Discontinued Operations/Involuntary Conversions The Trust has reclassified its Condensed Consolidated Balance Sheet for the nine months ended September 30, 2007 and has presented its Condensed Consolidated Statement of Operations for the nine months ended September 30, 2007 to reflect discontinued operations of the Arbor Gate Apartments (“Arbor Gate”) and the Waverly Apartments (“Waverly”). As a result of Hurricane Katrina, the Waverly Apartments were completely destroyed and remain uninhabitable. On July 21, 2006, Arbor Gate Acquisition, L.L.C., a wholly-owned subsidiary of MOLP, completed the sale of its multi-family unit apartment complex, Arbor Gate Apartments.The assets of Arbor Gate and Waverly were written down to their estimated fair values. Condensed financial information for Arbor Gate and Waverly are as follows: - 8 - DISCONTINUED OPERATIONS (ARBOR GATE AND WAVERLY) BALANCE SHEET Assets Sept. 30, 2007 Dec. 31, 2006 Investment property Land $ 128,000 128,000 Prepaid expenses and other assets 4,000 Assets of discontinued operations - property held for sale $ 132,000 128,000 Liabilities: Account payable, prepaid rent and accrued expenses $ 149,000 149,000 Real estate taxes payable 56,000 55,000 Liabilities of discontinued operations - property held for sale $ 205,000 204,000 DISCONTINUED OPERATIONS (ARBOR GATE AND WAVERLY) STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, 2007 2006 2007 2006 Total revenues $ 47,000 406,000 Operating expenses (16,000 ) (118,000 ) (84,000 ) 363,000 Gain on sale 1,402,000 1,402,000 Net operating income (loss) (16,000 ) 1,331,000 (84,000 ) 1,444,000 Interest income (6,000 ) (32,000 ) Interest expense 53,000 230,000 Income (loss) from discontinued operations - before ACI $ (16,000 ) 1,284,000 (84,000 ) 1,246,000 Income (loss) from discontinued operations - ACI (65,000 ) 149,000 Income (loss) from discontinued operations - ACI $ (16,000 ) 1,219,000 (84,000 ) 1,395,000 On August 29, 2005, Arbor Gate and Waverly sustained extensive damages caused by Hurricane Katrina. The rehabilitation of Arbor Gate due to the damages was ongoing at December 31, 2005 and was completed during the year ended December 31, 2006. Waverly has not been rehabilitated. Both properties were insured for property damage resulting from Hurricane Katrina. As of the date of the hurricane, the estimated total net book value of the assets destroyed at Arbor Gate and Waverly was $6,159,000. An insurance receivable for this amount was recorded during 2005 due to expected recovery from the insurance carriers. During the year ended December 31, 2005, the Trust received a total of $5,600,000 from the insurance carriers resulting in a receivable at December 31, 2005 of approximately $560,000. During the year end December 31, 2006, the Trust received additional sums totaling approximately $1,430,000. Amounts received in excess of the recorded receivable were recognized as a gain of approximately $871,000 after the Trust determined there were no remaining contingencies on recoveries received. Of the total amount of insurance recoveries received to date, approximately $344,000 was paid by the excess property carrier. The recovery from the excess property carrier represents the undisputed portion of the Trust’s claim. The Trust is still seeking additional amounts from the excess property carrier and has filed a lawsuit in regard to this matter as described below. The Trust has had various discussions with its excess property insurance carrier, RSUI Indemnity Company (“RSUI”) concerning amounts the Trust believes it is owed pursuant to its insurance policy. The Trust has reached settlements with its flood and primary wind carrier for the amounts described in the preceding paragraph. However, because management and RSUI have failed to reach an agreement regarding the scope of damages and the associated costs specifically related to the insurance claims filed on behalf of Waverly, the Trust filed a lawsuit on September 7, - 9 - 2006 against RSUI in the United States District Court for the Western District of Missouri. The lawsuit alleges breach of contract and vexatious refusal by RSUI for its failure to fulfill its indemnity obligations under the commercial property insurance policy issued to the Trust by RSUI covering Waverly Apartments. The Trust intends to vigorously pursue this matter.At this date, the amount of any additional recovery and the ultimate resolution of this matter cannot be estimated. (7) Subsequent Events Stock Repurchase Program On October 15, 2007, the Board of Trustees of the Trust approved a stock repurchase program authorizing the Trust to purchase up to 100,000 shares of the Trust’s common stock, par value $1.00.Pursuant to therepurchase program,the Trusthas authorized a brokerto makepurchases on the open market from time to time based on market conditions,subject to the broker complying with the safe harbor rulesunder SEC Rule 10b-18, which place restrictions onthe timingof purchases and the number of shares that can bepurchased each day to avoid market manipulation.The repurchase program does not require the Trust to repurchase any specific number of shares and may be modified, suspended, or terminated by the Board of Trustees at any time without prior notice. The Trust intends to finance repurchases under the program through available cash.As of November 12, 2007, the Trust has purchased 4,661 shares totaling $46,219. Merger On October 15, 2007, the Board of Trustees approved the merger ofRegency North Associates, L.P. with and into Regency North Acquisition, L.L.C. (“RNA”), anew subsidiary ofthe Trust's operating limited partnership Maxus Operating Limited Partnership (MOLP), pursuant to whichRNA would acquireRegency North Apartments, a 180 unit multi-family housing apartment complex located in Kansas City, Missouri. The current owners of Regency North Associates, L.P. include Bond Purchase, L.L.C., (an affiliate of David L. Johnson), Aspen Realty, L.L.C., and fifteen other limited partners. The limited partners of Regency NorthAssociates, L.P. have approved the transaction. The effective cost to the Trust is estimated at $6,478,000 and the Trust would assume the first mortgageon Regency North Apartmentsof $4,835,000.Pursuant to the merger,the Trust has offered thelimited partners the option of $1,500 in cash or 100 operating units, valued at $15 per unit (approximately $22,500 in the aggregate).The merger is subject to the lender’s consent to the assumption including the guaranty by MOLP and the Trust of certain obligations in the event of defaults. Internal Controls and Financial Reporting On October 15, 2007, at a special meeting, the Board of Trustees decided to evaluate the Trust’s growth opportunities to make a decision regarding whether to de-register the Trust’s common stock under the Securities Exchange Act of 1934, as amended, over the next several months since the Trust currently has fewer than 300 shareholders, as described in the Trust’s Current Report on Form 8-K filed on October 19, 2007. Although the Board of Trustees has directed management to continue to work towards compliance with the internal control over financial reporting requirements under the Sarbanes Oxley Act, the Board intends to continue to investigate and evaluate the costs of becoming fully compliant with such requirements. This analysis will be part of the Board’s decision-making process of whether to de-register the Trust’s common stock.As a result, management does not believe the Trust will be fully compliant with the internal control over financial reporting requirements under the Exchange Act in connection with the 2007 Form 10-KSB annual report required to be filed with the SEC in March 2008. ITEM 2:MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Section includes "forward-looking statements" within the meaning of Section27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. All statements, other than statements of historical facts, included in this section and located elsewhere in this Form 10-QSB regarding the prospects of our industry and our prospects, plans, financial position and business strategy may constitute forward-looking statements. Forward-looking statements generally can be identified by the use of forward-looking terminology such as "may," - 10 - "will," "expect," "intend," "estimate," "anticipate," "plan," "foresee," "believe" or "continue" or the negatives of these terms or variations of them or similar terminology. Although we believe that the expectations reflected in these forward-looking statements are reasonable, we can give no assurance that these expectations will prove to have been correct. All such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those contemplated by the relevant forward-looking statement. Important factors that could cause actual results to differ materially from our expectations include, among others: (i) the ability to retain tenants, (ii) general economic, business, market and social conditions, (iii) trends in the real estate investment market, (iv) projected leasing and sales, (v) competition, (vi) inflation and (vii) future prospects for the Trust. Readers are urged to consider these factors carefully in evaluating the forward-looking statements. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements.The forward-looking statements included herein are made only as of the date of this Form 10-QSB, and we do not undertake any obligation to release publicly any revisions to such forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. CRITICAL ACCOUNTING POLICIES Revenue Recognition Lease agreements are accounted for as operating leases, and rentals from such leases are reported as revenues ratably over the terms of the leases. Investment Property Useful Lives The Trust is required to make subjective assessments as to the useful lives of its properties for the purpose of determining the amount of depreciation to reflect on an annual basis with respect to those properties. These assessments have a direct impact on the Trust’s net income. Buildings and improvements are depreciated over their estimated useful lives of 27.5 to 40 years on a straight-line basis. Land improvements are depreciated over their useful lives of 15 to 20 years on a straight-line basis. Personal property is depreciated over its estimated useful life of 5 to 15 years using the straight-line method. Capital Expenditures For reporting purposes, the Trust capitalizes all carpet, flooring, blinds, appliance and HVAC replacements. The Trust expenses all other expenditures that total less than $10,000. Expenditures and costs related to contracts that are equal to or greater than $10,000 are evaluated individually for capitalization. Repairs and maintenance are charged to expense as incurred. Additions and betterments are capitalized. Classification of Properties The Trust is required to make subjective assessments as to whether a property should be classified as “Held for Sale” under the provisions of SFAS 144.SFAS 144 contains certain criteria that must be met in order for a property to be classified as held for sale, including: management commits to a plan to sell the asset; the asset is available for immediate sale in its present condition; an active program to locate a buyer has been initiated; the sale of the asset is probable and transfer of the asset is expected to qualify for recognition as a sale within one year; the asset is being actively marketed for sale at a price that is reasonable in relation to its current fair value; and actions required to complete the plan indicate that it is unlikely that significant changes to the plan will be made or that the plan will be withdrawn. Impairment of Investment Property Values The Trust is required to make subjective assessments as to whether there are impairments in the value of its investment properties. Management's estimates of impairment in the value of investment properties have adirectimpact on the Trust’s net income. The Trust follows the provisions of SFAS No. 144. The Trust assesses the carrying value of its long-lived asset - 11 - whenever events or changes in circumstances indicate that the carrying amount of the underlying asset may not be recoverable. Certain factors that may occur and indicate that an impairment may exist include, but are not limited to: significant underperformance relative to projected future operating results; significant changes in the manner of the use of the asset; and significant adverse industry or market economic trends. If an indicator of possible impairment exists, a property is evaluated for impairment by a comparison of the carrying amount of a property to the estimated undiscounted future cash flows expected to be generated by the property. If the carrying amount of a property exceeds its estimated future cash flows on an undiscounted basis, an impairment charge is recognized by the amount by which the carrying amount of the property exceeds the fair value of the property. Management estimates fair value of its properties based on projected undiscounted cash flows using a discount rate determined by management to be commensurate with the risk inherent in the Trust. Real Estate Acquisitions Upon acquisitions of real estate properties, management makes subjective estimates of the fair value of acquired tangible assets (consisting of land, land improvements, building, improvements, and furniture, fixtures and equipment) and identified intangible assets and liabilities (consisting of above and below market leases, in-place leases, tenant relationships and assumed financing that is determined to be above or below market terms) in accordance with Statement of Financial Accounting Standards (SFAS) No. 141, Business Combinations. Management utilizes methods similar to those used by independent appraisers in making these estimates. Based on these estimates, management allocates purchase price to the applicable assets and liabilities. These estimates have a direct impact on our net income. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect amounts reported in the accompanying Condensed Consolidated Financial Statements. The most significant assumptions and estimates relate to revenue recognition, depreciable lives of investment property, capital expenditures, properties held for sale, and the valuation of investment property. Application of these assumptions requires the exercise of judgment as to future uncertainties and, as a result, actual results could differ from these estimates. Impact of Recently Issued Accounting Standards In September 2006, the Financial Accounting Standards Board (FASB) issued FASB Statement No. 157, Fair Value Measurements (“FAS 157”). FAS 157 establishes a single authoritative definition of fair value, sets out a framework for measuring fair value, and expands on required disclosures about fair value measurement. FAS 157 is effective for us on January 1, 2008 and will be applied prospectively. The provisions of FAS 157 are not expected to have a material impact on our condensed consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, Establishing the Fair Value Option for Financial Assets and Liabilities, to permit all entities to choose to elect to measure eligible financial instruments at fair value.SFAS No. 159 applies to fiscal years beginning after November 15, 2007, with early adoption permitted for an entity that has also elected to apply the provisions of SFAS No. 159, unless it chooses early adoption. Management is currently evaluating the impact of SFAS No. 159 on its condensed consolidated financial statements. DESCRIPTION OF BUSINESS OVERVIEW The Trust currently operates seven apartment communities and one industrial/commercial property. Cash is primarily generated by renting units to tenants, or securing loans with the Trust’s assets. Cash is used primarily to pay operating expenses (repairs and maintenance, payroll, utilities, taxes, and insurance), make capital expenditures for property improvements, repay principal and interest on outstanding loans or to pay cash distributions to shareholders. The key performance indicators for revenues are occupancy rates and rental rates. Revenues are also impacted by concessions (discounts) offered as rental incentives. The key performance indicator for operating expenses is total operating expense per apartment unit. A significant change in the turnover rate of rental units can also cause a significant change in operating expenses. Management also evaluates total taxes, utilities and insurance - 12 - rates for each property. General economic trends that management evaluates include construction of apartment units (supply), unemployment rates, job growth, and interest rates (demand). The apartment industry is sensitive to extremely low interest rates, which tend to increase home ownership and decrease apartment occupancy rates. The apartment industry is also sensitive to increased unemployment rates, which tend to cause possible renters to double up in a unit or share a non-rental dwelling with relatives or acquaintances. New construction in an area with low occupancy rates can cause a further decline in occupancy or rental rates. Economic trends appear to indicate that interest rates are increasing. It also appears that unemployment rates are declining, with job growth rising. If these trends are correct and if the trends continue, management believes the Trust should be able to begin reducing concessions, raising rental rates and increasing occupancy, which should improve revenues. In such case, management also believes variable operating expenses will also tend to increase, but fixed expense coverage would improve. The Trust primarily invests in income-producing real properties (apartments). As of September 30, 2007 the Trust’s portfolio is comprised of: PROPERTY # UNITS TYPE LOCATION PURCHASE DATE Barrington Hills Apartments 232 Apartments Little Rock, AR November, 2001 (“Barrington Hills”) Bicycle Club Apartments (“Bicycle Club”) 312 Apartments North Kansas City, MO July, 2005 Chalet Apartments (1) 234 Apartments Topeka, KS September, 2001 (“Chalet”) Forest Park/Valley Forge Apts. 198 Apartments Kansas City, MO August, 2000/ (“Forest Park/Valley Forge”) November, 2006 King’s Court/Terrace Apts. 166 Apartments Olathe, KS August, 2001/ (“King’s Court/Terrace”) April, 2004 Highland Pointe Apartments 232 Apartments Yukon, OK January, 2007 (“Highland Pointe”) Northtown Business Center 240,000 sq. ft. Industrial and related North Kansas City, August, 2006 & office and MO 12.44 acres mezzanine space The Landings Apartments 154 Apartments Little Rock, AR September, 2001 (the “Landings”) Waverly Apartments (2) 128 Apartments Bay Saint Louis, MS September, 2004 (“Waverly”) (1)Chalet I and Chalet II were merged into one subsidiary on September 27, 2007. (2)Waverly Apartments is classified as a discontinued operation. UPREIT Structure The Trust is structured as what is commonly referred to as an umbrella partnership REIT, or UPREIT, structure. To effect the UPREIT restructuring, the Trust formed Maxus Operating Limited Partnership, a Delaware limited - 13 - partnership (“MOLP"), to which the Trust contributed all of its assets, in exchange for a 99.999% partnership interest in MOLP and the assumption by MOLP of all of the Trust's liabilities. The Trust conducts and intends to continue to conduct all of its activities through MOLP. Maxus Realty GP, Inc., a Delaware corporation that is wholly owned by the Trust, is the sole general partner of MOLP and has a 0.001% interest in MOLP. As the sole general partner of MOLP, Maxus Realty GP, Inc. generally has the exclusive power under the partnership agreement to manage and conduct the business of MOLP, subject to certain limited approval and voting rights of the limited partners. Pursuant to MOLP's limited partnership agreement, MOLP may issue limited partnership operating units (and corresponding limited partnership interests) in return for cash or other property that is contributed to MOLP. Holders of MOLP limited partnership operating units may redeem the units (and corresponding limited partnership interests) in return for the issuance of the Trust's common stock or cash, at the Trust's election, after a one (1) year holding period. The Trust anticipates that the UPREIT structure will enable it to make additional acquisitions of properties from tax-motivated sellers. As an UPREIT, the Trust believes that MOLP will be able to issue limited partnership operating units to tax-motivated sellers who contribute properties to MOLP, thereby enabling those sellers to realize certain tax benefits that would be unavailable to them if the Trust purchased those properties directly for cash or common stock. As of September 30, 2007, minority holders of MOLP owned 47,339 limited partnership operating units, or approximately 3.25% of the partnership interest in MOLP. Maxus Realty Trust’s common shares trade on the NASDAQ Stock Exchange (NASDAQ: MRTI). Each of the real estate properties are owned by single member limited liability companies that are directly owned by MOLP.Maxus Properties, Inc. provides property management services for each of the Trust’s real properties. LIQUIDITY AND CAPITAL RESOURCES Comparison of Consolidated Results Cash as of September 30, 2007 was $6,688,000, a decrease of $1,782,000 from $8,470,000 at December 31, 2006. The majority of the decrease was due to requirements for cash to fund the acquisition of Highland Pointe. Escrows and reserves held by various lenders were $1,514,000 and $1,261,000 at September 30, 2007 and December 31, 2006, respectively. A portion of the increase, $104,000, was due to the required capital replacement reserve requirements as set forth in the refinancing agreement of Chalet. The balance of the increase is due to the various lenders’ increased escrow and reserve funding requirements. Net cash provided by operating activities increased $963,000 to $1,413,000 for the nine month period ended September 30, 2007.The majority of the increase was due to the changes in cash affecting operations such as the increase in accounts payable and other accrued liabilities. Net cash used in investing activities was $4,203,000 which was comprised of $3,420,000 for the acquisition of Highland Pointe and the balance comprised of routine capital expenditures. Net cash provided by financing activities was $1,008,000 for the nine month period ended September 30, 2007. A portion of the cash was generated from the refinancing of the Chalet Apartments. Distributions in the amount of $1,160,000 were made to the shareholders of record for the nine months ended September 30, 2007. Management is committed to maintaining a strong balance sheet and preserving their financial flexibility, which they believe will enhance their ability to capitalize on attractive investment opportunities as they become available.Management believes that the current cash position and the properties’ ability to generate adequate cash flows should enable the Trust to fund anticipated operating and capital expenditures for the remainder of 2007. No assurance can be given as to the actual timing or amount of any additional insurance proceeds or for sale proceeds from the Waverly property.Please refer to the Condensed Consolidated Statements of Cash Flows for detailed information of our sources and uses of cash for the periods ending September 30, 2007 and 2006. Projected capital expenditures of approximately $1,503,000 are currently planned for the remainder of 2007, primarily for re-roofing, parking/driveway repair, landscaping, concrete repairs, replacing damaged wooddecks,repairing balconies, office/clubhouse renovations, and the replacement of HVAC units. The majority of these expenditures are expected to be reimbursed from escrow reserves held by lenders. Capital replacements of - 14 - approximately $374,000are currently expected to be reimbursed from reserves held by lenders. The Trust will also continue to evaluate opportunities for the acquisition of investment properties and may incur material capital expenditures in connection with these acquisition opportunities. On July 17, 2007, the Board of Trustees of the Trust declared a cash dividend of $0.20 per share payable to the holders of record on August 31, 2007 of the Trust's $1.00 par value, common stock. The dividend was paid on September 21, 2007. On October 15, 2007, the Board of Trustees of the Trust approved a stock repurchase program authorizing the Trust to purchase up to 100,000 shares of the Trust’s common stock, par value $1.00. The share repurchase program will take place on the open market from time to time based on market conditions.The repurchase program does not require the Trust to repurchase any specific number of shares and may be modified, suspended, or terminated by the Board of Trustees at any time without prior notice.The Trust intends to finance repurchases under the program through available cash. Contractual Obligations and Commercial Commitments Balance at Interest Fixed Due Sept. 30, 2007 Rate or (variable) Date Barrington Hills 5,338,000 6.04 % Fixed July 1, 2029 Bicycle Club 11,127,000 6.19 % Fixed September 1, 2016 Chalet (1) 8,070,000 5.79 % Fixed October 1, 2017 Forest Park 2,335,000 5.29 % Fixed September 1, 2015 Highland Pointe 13,000,000 5.67 % Fixed February 28, 2017 Kings Court 2,238,000 5.91 % (variable) May 1, 2009 Northtown Bus. Center 3,115,000 6.87 % Fixed September 1, 2016 Terrace 1,544,000 6.87 % Fixed February 1, 2009 The Landings 6,181,000 6.19 % Fixed September 1, 2016 Valley Forge 1,715,000 5.69 % Fixed December 1, 2015 Total $ 54,663,000 (1)As of September 27, 2007 Chalet I & II merged into one subsidiary. OFF-BALANCE SHEET ARRANGEMENTS The Trust does not have any “off-balance sheet arrangements” as defined in Item 303 (c) of Regulations S-B promulgated under the Securities Exchange Act of 1934, as amended. RESULTS OF OPERATIONS The results of operations for the Trust's properties for the nine months ended September 30, 2007 are detailed below. Funds from Operations The white paper on Funds from Operations approved by the board of governors of NAREIT defines Funds from Operations as net income (loss) (computed in accordance with GAAP), excluding gains (or losses) from sales of - 15 - property, plus property related depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures. Adjustments for unconsolidated partnerships and joint ventures are calculated to reflect Funds from Operations on the same basis. In 1999, NAREIT clarified the definition of Funds from Operations to include non-recurring events, except for those that are defined as “extraordinary items” under GAAP and gains and losses from sales of depreciable operating property. In 2002, NAREIT clarified that Funds from Operations related to assets held for sale, sold or otherwise transferred and included in results of discontinued operations should continue to be included in consolidated Funds from Operations. The Trust computes Funds from Operations in accordance with the guidelines established by the white paper, which may differ from the methodology for calculating Funds from Operations utilized by other equity REITs, and, accordingly, may not be comparable to such other REITs. Funds from Operations do not represent amounts available for management's discretionary use because of needed capital replacement or expansion, debt service obligations, distributions or other commitments and uncertainties. Funds from Operations should not be considered as an alternative to net income (determined in accordance with GAAP) as an indication of the Trust’s financial performance or to cash flows from operating activities (determined in accordance with GAAP) as a measure of the Trust’s liquidity, nor is it indicative of funds available to fund the Trust’s cash needs including its ability to make distributions. The Trust believes Funds from Operations is helpful to investors as a measure of the performance of the Trust because, along with cash flows from operating activities, financing activities and investing activities, it provides investors with an understanding of the ability of the Trust to incur and service debt and make capital expenditures. In the table below, revenue, expenses, net income and property related depreciation and amortization were determined in accordance with GAAP. The addition of property related depreciation and amortization to net income results in Funds from Operations, which is not determined in accordance with GAAP. Three Months Ended Nine Months Ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, 2007 2006 2007 2006 Net income (loss) $ (741,000 ) 974,000 (1,495,000 ) 917,000 Property related depreciation and amortization (1) 787,000 460,000 2,394,000 1,567,000 Funds from operations $ 46,000 1,434,000 899,000 2,484,000 (1)For the nine months ended September 30, 2007 and September 30, 2006, depreciation and amortization of discontinued operations of Arbor Gate and Waverly of $0 and $41,000, respectively, and is included in this amount. The Trust has historically added amortization of deferred financing costs back to net income to determine funds from operations. Historically these costs have not been material. Management has re-examined this policy and believes amortization of deferred financing cost should not be included in the determination of funds from operations. All periods presented have been adjusted to conform to this change in policy. Occupancy The occupancy levels at September 30, 2007 were as follows: OCCUPANCY LEVELS AT SEPTEMBER 30, 2007 2006 Barrington Hills 87% 88% Bicycle Club 93% 90% Chalet 96% 96% Forest Park/Valley Forge (1) 86% 95% Highland Pointe(2) 96% n/a King’s Court/Terrace 92% 92% The Landings 99% 90% NorthtownBusinessCenter(3) 95% 95% Waverly (4) 0% 0% - 16 - (1) Valley Forge was acquired in November 2006. (2)Highland Pointe was acquired in January 2007. (3)NorthtownBusinessCenter was acquired in August 2006. (4)
